Case: 22-155    Document: 12     Page: 1    Filed: 08/09/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

       In re: GYROOR US, URBANMAX,
    GAODESHANGUS, GYROOR, FENGCHI-US,
 JIANGYOU-US, GYROSHOES, HGSM, YANJIN-US,
                    Petitioners
              ______________________

                         2022-155
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Northern District of Illinois in No.
1:20-cv-04806, Judge Thomas M. Durkin.
                  ______________________

                      ON PETITION
                  ______________________

    Before HUGHES, MAYER, and STOLL, Circuit Judges.
PER CURIAM.
                        ORDER
    GYROOR US et al. (collectively, “Gyroor”), defendants
in the underlying patent infringement action, moved the
district court to recuse under 28 U.S.C. § 455. After the
district court denied that motion and a subsequent request
for reconsideration, Gyroor filed this petition for a writ of
mandamus seeking an order requiring the district court
judge to disqualify.
Case: 22-155    Document: 12      Page: 2    Filed: 08/09/2022




2                                            IN RE: GYROOR US




     A party seeking mandamus must demonstrate no “ad-
equate alternative” means to obtain the desired relief, Mal-
lard v. U.S. Dist. Ct. for the S. Dist. of Iowa, 490 U.S. 296,
309 (1989), and that the right to issuance of the writ is
“clear and indisputable,” Will v. Calvert Fire Ins., 437 U.S.
655, 666 (1978) (citation and internal quotation marks
omitted). The court must also be satisfied that the issuance
of the writ is appropriate under the circumstances. Cheney
v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 381 (2004). Gyroor
has failed to make such a showing in its petition.
     Gyroor relies on § 455, which states that “[a]ny justice,
judge, or magistrate judge of the United States shall dis-
qualify himself in any proceeding in which his impartiality
might reasonably be questioned,” and when there is “a per-
sonal bias or prejudice concerning a party, or personal
knowledge of disputed evidentiary facts concerning the
proceeding.” Gyroor’s primary arguments for recusal
amount to nothing more than disagreements with the
court’s (a) preliminary injunction rulings*, (b) determina-
tion to initially allow an affidavit in support of a motion for
attorney fees to be submitted in camera, and (c) order di-
recting plaintiffs to file and serve a new preliminary in-
junction motion. But Supreme Court precedent explains
that “judicial rulings alone almost never constitute a valid
basis” for recusal. See Liteky v. United States, 510 U.S.
540, 555 (1994). Gyroor otherwise points to remarks made
by the district court judge in a proceeding that “injunctions
are often entered in this district . . . where there’s an asset
freeze on all of the defendants” and that “it is no secret”
that there are “[c]ounterfeiters and people who infringe in-
tellectual property market products on places like eBay or



*   The defendants have pending appeals from those in-
junctions in Appeal Nos. 2021-2150 and 2021-2277.
Case: 22-155     Document: 12   Page: 3   Filed: 08/09/2022




IN RE: GYROOR US                                        3



Amazon.” Pet. at. 19–20. But those remarks do not estab-
lish bias under § 455. They do not reveal an “opinion that
derives from an extrajudicial source”; nor do they clearly
establish “a high degree of favoritism or antagonism as to
make fair judgment impossible.” Liteky, 510 U.S. at 555.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
                                 FOR THE COURT

August 9, 2022                   /s/ Peter R. Marksteiner
    Date                         Peter R. Marksteiner
                                 Clerk of Court